Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: trap 110, as illustrated in Figures 1-4;
Species B: trap 210, as illustrated in Figure 5;
Species C: trap 310, as illustrated in Figures 6-9;
Species D: trap 410, as illustrated in Figures 10-11;
Species E: trap 510, as illustrated in Figures 12-16;
Species F: trap 610, as illustrated in Figures 17-18;
Species G: trap 710, as illustrated in Figures 19-20;
Species H: trap 810, as illustrated in Figures 21-23;
Species I: trap 910, as illustrated in Figures 24-26;
Species J: trap 1010, as illustrated in Figures 27-28;
Species K: trap 1110, as illustrated in Figures 29-30;
Species L: trap 1210, as illustrated in Figures 31-32;
Species M: trap 1310, as illustrated in Figures 33-34;
Species N: trap 1410, as illustrated in Figures 35-36;
Species O: trap 1510, as illustrated in Figures 37-40;
Species P: trap 1610, as illustrated in Figures 41-42;
Species Q: trap 1710, as illustrated in Figures 43-45;
Species R: trap 1810, as illustrated in Figure 46;
Species S: trap 1910, as illustrated in Figures 47-49;
Species T: trap 2010, as illustrated in Figures 50-51;
Species U: trap 2110, as illustrated in Figures 52-55;
Species V: trap 2210, as illustrated in Figures 56-59;
Species W: trap 2310, as illustrated in Figures 60-65;
Species X: trap 2410, as illustrated in Figures 66-68;
Species Y: trap 2510, as illustrated in Figures 69-70;
Species Z: trap 2610, as illustrated in Figures 71-72; and
Species AA: trap 2710, as illustrated in Figure 73.

The species are independent or distinct because the disclosure describes them distinctly. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement, due to the outlined complexity, MPEP § 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643